Execution Version

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”),
approved by board as of December 21, 2010 (the “Effective Date”), is between
Inhibitex, Inc., a Delaware corporation (the “Company”), and Joseph M. Patti
(the “Executive”).

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of February 26, 2007 (the “Prior Agreement”) and wish to
amend and restate the Prior Agreement in its entirety as provided herein;

WHEREAS, the Company desires to assure itself of the Executive’s continued
employment in an executive capacity and to compensate him for such employment;
and

WHEREAS, the Executive is willing to continue to be employed by the Company upon
the terms and subject to the conditions contained in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Position, Duties and Responsibilities.

(a) During the Term (as defined in Section 2), the Executive shall serve as the
Chief Scientific Officer and Senior Vice President, Research & Development of
the Company consistent with the by-laws of the Company, and shall be responsible
for the duties identified in the attached Appendix I, such other duties as are
attendant to such offices and such other managerial duties and responsibilities
with the Company, its affiliates, subsidiaries or divisions consistent with such
position as may be assigned by the Chief Executive Officer (“CEO”) or Board of
Directors of the Company (the “Board”). The Executive shall devote his full
energies, interest, abilities and productive time to the business and affairs of
the Company and to promoting its best interests. The Executive acknowledges and
agrees that although his duties shall be performed from the Company’s offices in
the Atlanta, Georgia metropolitan area or at such other places as shall be
necessary according to the needs, business and opportunities of the Company, the
performance by the Executive of his duties hereunder may require substantial
travel from time to time by the Executive. The Executive further agrees that,
during the Term, the Company shall be the Executive’s sole employer.

(b) Executive understands that the provisions of any employee handbooks,
personnel manuals and any and all other written statements of or regarding
personnel policies, practices or procedures that are or may be issued by the
Company (the “Company Policies”) do not and shall not constitute a contract of
employment and do not and shall not create any vested rights; and that any such
provisions may be changed, revised, modified, suspended, canceled, or eliminated
by the Company at any time, in its sole discretion, with or without notice.

(c) Executive shall comply with all applicable Company Policies, which may be in
effect from time to time during the Term. Copies of all such Company Policies
may be examined in the Human Resource Department of the Company. If a provision
in any Company Policy conflicts with this Agreement, the terms of this Agreement
shall prevail.

(d) For up to a one (1) year period following any termination of the Executive’s
employment, upon the request of the Company, the Executive shall reasonably
cooperate with the Company in all matters relating to the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees of the Company. The Executive shall also cooperate in the defense of
any action brought by any third party against the Company that relates in any
way to the Executive’s acts or omissions while employed by the Company. The
Company shall reimburse the Executive for his reasonable out-of-pocket costs
incurred in connection with such cooperation.

Section 2. Term of Employment.

The term of the Executive’s employment under this Agreement shall continue
through December 31, 2010, and thereafter shall be renewed automatically for
successive one (1) year periods (without any action by either party) effective
as of each January 1st thereafter, unless the Executive’s employment under this
Agreement is earlier terminated in accordance with Section 4. Executive may
elect not to renew his employment under this Agreement for any reason upon sixty
(60) days prior written notice. For purposes of this Agreement, “Term” means the
term of the Executive’s employment under this Agreement.

Section 3. Compensation; Benefits; Expenses.

(a) Base Salary. For all services rendered by the Executive hereunder during the
Term, the Company shall pay the Executive an annual salary equal to Two Hundred
Sixty Five Thousand Dollars ($265,000), less standard deductions and
withholdings, payable in equal installments at the times and pursuant to the
procedures regularly established for the payment of salaries generally to
employees, and as they may be amended by the Company during the Term. The
Executive’s salary will be reviewed from time to time by the CEO, the Board or a
committee of the Board, or otherwise in accordance with the Company’s
established procedures for adjusting salaries, and will be subject to increases
(but not decreases, except pursuant to an across-the-board salary reduction as
described in Section 4(a)(iv)(B)) pursuant to such procedures.

(b) Incentive Compensation. The Executive shall be eligible to participate in
such bonus and incentive (including stock option and other equity-based)
compensation plans of the Company, if any, in which other executives of the
Company are generally eligible to participate, as the Board or a committee
thereof shall determine from time to time in its sole discretion, subject to and
in accordance with the terms and provisions of such plans. Subject to the terms
and conditions of such bonus and incentive compensation plans, the Executive
shall be eligible for annual cash incentive compensation of up to 35% of his
then annual salary. Any such cash incentive compensation shall be paid to the
Executive by no later than March 15th of the year following the year in which
such cash incentive compensation was earned.

(c) Benefits. The Company shall provide the Executive with the right to
participate in and to receive benefits from the group life, group disability and
medical plans and all similar benefits made generally available to similarly
situated executives of the Company. The amount and extent of benefits to which
the Executive is entitled shall be governed by the specific benefit plan or
plans, as such may be amended from time to time.

(d) Equity Incentives. During the Term, the Executive shall be eligible to
receive equity-based incentive awards under the Inhibitex, Inc. Amended and
Restated 2004 Stock Incentive Plan, as amended, or any successor plan thereto.

(e) Reimbursement of Expenses. It is contemplated that in connection with the
Executive’s employment hereunder, he may be required to incur business,
entertainment and travel expenses. The Company agrees to promptly reimburse the
Executive in full for all reasonable out-of-pocket business, entertainment and
other related expenses (including all reasonable expenses of travel and living
expenses while away from home on business or at the request of, and in service
of, the Company) incurred or expended by him incident to the performance of his
duties hereunder, provided that the Executive properly accounts for such
expenses in accordance with the policies and procedures established by the Board
and applicable to the executives of the Company.

(f) Vacation; Personal Days. During the Term, the Executive shall be entitled to
no less than five (5) weeks vacation with pay during each calendar year of his
employment hereunder provided that the vacation days taken do not materially
interfere with the operations of the Company. Such vacation may be taken, in the
Executive’s discretion, at such time or times as are not inconsistent with the
reasonable business needs of the Company. The Executive shall also be entitled
to all paid holidays and personal days given by the Company to its executives.
Vacation, holiday and personal days shall additionally be subject to applicable
Company Policies.

Section 4. Termination.

(a) The Executive’s employment under this Agreement may be terminated under the
following circumstances:

(i) Death. The Executive’s employment shall immediately terminate upon his
death.

(ii) Disability. In the event the Executive shall be unable to render services
or perform his duties hereunder by reason of “Disability,” as such term is
defined in the Company’s Long-Term Disability Plan, as the same shall be amended
from time to time, the Company shall have the right to terminate the Executive’s
employment under this Agreement immediately upon notice to the Executive.

(iii) Termination of Employment by the Company for Cause. The Company may
terminate the employment of the Executive immediately for Cause (as hereinafter
defined). The term “Cause,” as used herein, shall mean (1) the Executive’s
willful misconduct, gross negligence, dishonesty or fraud in the performance of
his duties hereunder, (2) the material breach of this Agreement by the Executive
after notice of such breach and a reasonable opportunity to cure, (3) the
Executive’s willful refusal or failure to perform his duties hereunder or under
any lawful directive of the Board or his superior officer, as the case may be,
which is consistent with his title and position after notice of such failure and
a reasonable opportunity to cure, or (4) the conviction, plea of guilty or nolo
contendere of the Executive in respect of any felony or other crime involving
moral turpitude, dishonesty, theft or unethical business conduct.

(iv) Termination of Employment by Executive for Good Reason. The Executive may
resign and terminate his employment hereunder for Good Reason (as defined below)
by providing a written notice thereof within sixty (60) days from the occurrence
of the event that the Executive is deeming Good Reason. For purposes of this
Agreement, “Good Reason” shall mean there has occurred, without the express
written consent of the Executive:

(A) the assignment to the Executive of any duties materially inconsistent with
his status as a senior executive officer of the Company or a substantial
diminution in the nature or status of his responsibilities;

(B) a reduction by the Company in the Executive’s salary as in effect on the
date hereof or as the same may be increased from time to time, except for
across-the-board salary reductions similarly affecting all executives of the
Company;

(C) (1) the relocation of the Company’s principal executive offices to a
location outside the Atlanta, Georgia metropolitan area or (2) the Company’s
requiring the Executive to perform his duties anywhere other than the Company’s
principal executive offices; provided that, in any case, required travel on the
Company’s business to an extent substantially consistent with the Executive’s
responsibilities shall not constitute “Good Reason;”

(D) the failure by the Company to continue in effect without any material
adverse change any cash, equity or incentive compensation plan in which the
Executive was participating or the failure by the Company to continue the
Executive’s participation therein, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to such
plan or participation;

(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company’s life insurance, medical, health-and-accident, or disability plans in
which the Executive was participating, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any other material fringe benefits enjoyed by the
Executive, or the failure by the Company to provide the Executive with the
number of paid vacation days to which the Executive is entitled on the basis of
years of service with the Company in accordance with the Company’s normal
vacation policy, except for across-the-board changes in such benefits similarly
affecting all executives of the Company; or

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 16 hereof.

(v) Terminations other than for Cause, Good Reason, Disability or upon Death. In
addition to the foregoing, either party may terminate the Executive’s employment
under this Agreement at any time, by providing thirty (30) days prior written
notice of his or its desire to terminate.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than a termination pursuant to
Section 4(a)(i) above) shall be communicated by written notice of termination to
the other party.

Section 5. Compensation Upon Termination.

(a) Compensation Upon Termination Due to Death. In the event of the death of the
Executive during the Term, the Executive’s designated beneficiary, or, in the
absence of such designation, the estate or other legal representative of the
Executive (collectively, the “Estate”) shall be paid, within thirty (30) days of
the Executive’s death, an amount equal to the sum of the Executive’s unpaid
salary and any earned but unpaid bonuses through such termination; provided,
however, that any bonus compensation conditioned upon the satisfaction of
performance goals shall not be deemed earned or payable unless such performance
goals have been satisfied as of such termination. The Estate shall be entitled
to other vested death benefits in accordance with the terms of the Company’s
benefit programs and plans.

(b) Compensation Upon Termination for Disability. If the Executive’s employment
hereunder is terminated for Disability, the Executive shall be entitled to
receive (if entitled thereto) disability compensation and benefits in accordance
with the Company’s benefit programs and plans. In addition, Executive shall be
entitled to receive, within sixty (60) days after the date of such termination,
any unpaid salary and any earned but unpaid bonuses through such termination;
provided, however, that any bonus compensation conditioned upon the satisfaction
of performance goals shall not be deemed earned or payable unless such
performance goals have been satisfied as of such termination of employment.

(c) Compensation Upon Termination for Cause or Termination Without Good Reason.
If the Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, the Company shall pay the Executive his unpaid
salary through such termination, and the Company shall have no further
obligations to the Executive under this Agreement. All amounts payable under
this Section 5(c) shall be paid within sixty (60) days after the date of such
termination.

(d) Compensation Upon Termination in Connection With a Change in Control (other
than for Cause, without Good Reason, Disability or upon Death).

(i) If the Executive’s employment is terminated by the Executive for Good Reason
or by the Company for any reason other than pursuant to Section 4(a)(i),
4(a)(ii) or 4(a)(iii) hereof, in either case, within one (1) year after the
consummation of a Change in Control (as hereafter defined) (or in contemplation
of a Change in Control that is reasonably likely to occur), the Company shall
pay to the Executive (or in the event of the Executive’s death, the Estate) a
lump-sum cash amount equal to the sum of (w) the Executive’s unpaid salary
through such termination; plus (x) any bonus compensation earned and unpaid
through such termination; provided, however, that any bonus compensation
conditioned upon the satisfaction of performance goals shall not be deemed
earned or payable unless such performance goals have been satisfied as of such
termination; plus (y) the product of (A) a fraction, the numerator of which is
the number of months in the Change in Control Severance Period (as hereafter
defined) and the denominator of which is 12, and (B) the sum of (1) Executive’s
annual base salary as then in effect and (2) the bonus or incentive compensation
paid to the Executive in respect of the most recent fiscal year prior to the
year in which the Change in Control occurs; plus (z) a payment equal to the
present value of the premium payments that would be made by the Company if
Executive were to continue to be covered under the Company’s group health, life
and disability insurance for the Change in Control Severance Period, which
amount shall be determined by the Company in its sole discretion. All amounts
payable under clauses (w) and (x) of this Section 5(d)(i) shall be paid within
sixty (60) days after such termination of employment and all amounts payable
under clauses (y) and (z) of this Section 5(d)(i) shall be paid on the date that
is six months plus one day after such termination, or upon the Executive’s
death, if earlier. The “Change in Control Severance Period” shall be eighteen
(18) months, commencing on the date of the Executive’s termination of
employment.

(ii) Notwithstanding any other provision herein to the contrary, in the event
that the Executive becomes entitled to any payments under Section 5(d)(i)
(“Termination Payments”) and any portion of such Termination Payments, when
combined with any other payments or benefits provided to the Executive
(including, without limiting the generality of the foregoing, by reason of any
stock options), in the absence of this Section 5(d)(ii), would be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then (subject to Section 5(d)(iii) hereof) the
amount payable to the Executive under Section 5(d)(i) shall be reduced such that
none of the amounts payable to the Executive under Section 5(d)(i) and any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person having such a relationship with the Company or such person
as to require attribution of stock ownership between the parties under Section
318(a) of the Code) shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code. For purposes of applying the foregoing
sentence, if in the opinion of tax counsel selected by the Company and
reasonably acceptable to the Executive, such payments or benefits (in whole or
in part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code, then such amounts shall be
excluded from any such calculation. Furthermore, in determining the maximum
amount of the payments to the Executive which would not constitute a parachute
payment within the meaning of Sections 280G(b)(1) and (4) of the Code, the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code or any applicable proposed or final
Treasury Regulations promulgated under the Code. Any reduction in Termination
Payments under this Section 5(d)(ii) shall be done first by reducing any cash
payments with the last payment reduced first; next any equity or equity
derivatives that are included under Code Section 280G at full value rather than
accelerated value, with the highest value reduced first; next any non-cash,
non-equity-based benefits, with the latest scheduled benefit reduced first;
finally any equity or equity derivatives based on accelerated value shall be
reduced with the highest value reduced first (with all equity and equity
derivative values to be determined under Treasury Regulation Section 1.280G-1,
Q&A 24).

(iii) If the net after-tax amount of the Termination Payments which would be
payable to the Executive in the absence of the reduction described in
Section 5(d)(ii) above exceeds the net after-tax amount of the Termination
Payments which would be payable to the Executive if the reduction described in
Section 5(d)(ii) above were applicable, then the reduction to the Executive’s
Termination Payments described in Section 5(d)(ii) above shall not be
applicable. For purposes of computing such net after-tax amounts, the
Termination Payments shall be treated as subject to Federal income tax and any
state and local income taxes (based upon the residence of the Executive at the
time the first amount of Termination Payments is to be paid hereunder) at the
highest marginal rate of income tax imposed upon individuals (but without
assuming any reduction in Federal income taxes that could be obtained from the
deduction of any such state or local taxes if paid in such year), shall be
subject only to the Medicare portion of the F.I.C.A tax and, in calculating the
net after-tax amount of the Termination Payments which would otherwise be
payable to the Executive if the reduction described in Section 5(d)(ii) above
were not applicable, any applicable Excise Tax, and all such taxes shall be
computed based upon the tax rates in effect for the calendar year in which the
first amount of Termination Payments are to be paid hereunder. The determination
of the net after-tax amounts will be made by tax counsel selected by the Company
and reasonably acceptable to the Executive, whose determination will be binding
on both the Executive and the Company.

(iv) For purposes of this Agreement, a “Change in Control” of the Company shall
mean (A) the consummation of a merger or consolidation of the Company in which
the stockholders of the Company immediately prior to such merger or
consolidation would not, immediately after the merger or consolidation,
beneficially own (as such term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
shares representing in the aggregate 45% or more of the combined voting power of
the securities of the corporation issuing cash or securities in the merger or
consolidation (or of its ultimate parent corporation, if any); (B) the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 45% of the combined voting power of
the voting securities of which are owned by persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale;
(C) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, including for this purpose any
new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period or whose
election or nomination for election was previously so approved but excluding for
this purposes any such new director whose initial assumption of office occurs as
a result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, association or other entity or Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Board, cease for any reason to constitute a majority thereof; or (D) such other
similar transaction not specifically identified above, which in the sole
discretion of the Board (or committee thereof) effectively constitutes a change
in control of the Company.

(e) Compensation Upon All Other Terminations. If the Company terminates the
Executive’s employment under this Agreement for any reason other than pursuant
to Section 4(a)(i), 4(a)(ii), 4(a)(iii) or Section 5(d) or if Executive
terminates his employment for Good Reason other than pursuant to Section 5(d),
then the Company shall pay Executive a lump sum equal to the sum of (v) the
Executive’s unpaid salary through such termination; plus (w) any bonus
compensation earned and unpaid through such termination; provided, however, that
any bonus compensation conditioned upon the satisfaction of performance goals
shall not be deemed earned or payable unless such performance goals have been
satisfied as of such termination; plus (x) the Executive’s salary for the
Severance Period (as defined below); plus (y) the product of (1) a fraction, the
numerator of which is the number of months in the Severance Period and the
denominator of which is 12, and (2) the bonus or incentive compensation paid to
the Executive in respect of the most recent fiscal year prior to the year in
which such termination occurs; plus (z) an amount equal to the present value of
the premium payments that would be made by the Company if Executive were to
continue to be covered under the Company’s group health, life and disability
insurance for the Severance Period, which amount shall be determined by the
Company in its sole discretion. All amounts payable under clauses (v) and (w) of
this Section 5(e) shall be paid within sixty (60) days after such termination of
employment and all amounts payable under clauses (x), (y) and (z) of this
Section 5(e) shall be paid in cash in a lump-sum on the date that is six months
plus one day after such termination, or upon Executive’s death, if earlier. The
“Severance Period” shall be twelve (12) months, commencing on the date of the
Executive’s termination of employment.

(f) Notwithstanding anything else contained herein, the obligation of the
Company to make any severance payments to the Executive hereunder (other than
accrued and unpaid salary, earned and unpaid bonuses and other payments required
under law) shall be conditioned upon the execution and delivery by the Executive
of a release from liability in favor of the Company in form and substance
reasonably satisfactory to the Company, such that such release is effective,
with all revocation periods having expired unexercised, within 60 days after the
date of the Executive’s termination of employment.

(g) The parties hereto agree that any termination of the Executive’s employment
for Good Reason or by the Company other than for Cause would be an “involuntary
separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(n). Therefore, notwithstanding the severance payment
schedules set forth in Sections 5(d) and 5(e) and provided that such action
would not result in the imposition of any taxes or penalties on the Executive
under Code Section 409A, any severance owed to the Executive under such
Sections, to the extent such severance does not exceed the limit set forth in
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), shall be paid to the
Executive on the 60th day following his termination of employment, with any
severance in excess of such limit to be paid to the Executive at the time
provided in Section 5(d) or Section 5(e), as applicable.

Section 6. Confidentiality.

(a) Each Item, Trade Secret and piece of Confidential Information (in each case,
as defined below) that has come or comes into Executive’s possession by reason
of his employment are the property of the Company and shall not be used by
Executive in any way except in the course of his employment by, and for the
benefit of, the Company. Executive will not remove any Items from premises owned
or leased by the Company except as his duties shall require, and upon
termination of his employment, all Items (including any copies or excerpts
thereof) will be turned over to Executive’s supervisor at the Company.

(b) Executive will preserve as confidential all Confidential Information that
has been or may be obtained by him. Executive will not, without written
authority from the Company, use for his own benefit or purposes, or disclose to
others, either during his employment or for two (2) years thereafter, any
Confidential Information or any copy or notes made from any Item embodying
Confidential Information except as required by his employment with the Company
or to the extent disclosure is or may be required by a statute, by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided, however, that the Executive shall give
the Company notice of any such request or demand for such information upon his
receipt of same and the Executive shall reasonably cooperate with the Company in
any application the Company may make seeking a protective order barring
disclosure by the Executive. Executive understands that his obligations with
respect to Confidential Information shall continue for two years after
termination of his employment with the Company. These restrictions concerning
use and disclosure of Confidential Information shall not apply to information
which is or becomes publicly known by lawful means, or comes into Executive’s
possession from sources not under an obligation of confidentiality to the
Company.

(c) Executive agrees to hold in confidence all Trade Secrets of the Company that
came into his knowledge during or in connection with his employment by the
Company and shall not disclose, publish or make use of at any time after the
date hereof such Trade Secrets without the prior written consent of the Company
for as long as the information remains a Trade Secret.

(d) Executive understands that any entrusting of Confidential Information or
Trade Secrets to him by the Company is done in reliance on a confidential
relationship arising out of his employment with the Company. Executive further
understands that Confidential Information or Trade Secrets that he may acquire
or to which he may have access, especially with regard to research and
development projects and findings, formulae, designs, formulation, processes,
the identity of suppliers, customers and patients, methods of manufacture, and
cost and pricing data is of great value to the Company.

(e) Executive agrees that following termination of his employment with the
Company, Executive will, if at all possible before answering but in any event as
soon thereafter as practicable, make every effort to contact the Company’s
General Counsel if Executive is served with a subpoena or other legal process
asking for a deposition, testimony or other statement, or other potential
evidence to be used in connection with any lawsuit to which the Company is a
party or involving Executive’s employment with the Company or any Confidential
Information or Trade Secret of the Company.

(f) For purposes of this Agreement: (i) “Confidential Information” means
information relating to the present or planned business of the Company which has
not been released publicly by authorized representatives of the Company.
Executive understands that Confidential Information may include, for example,
discoveries, inventions, know-how and products, customer, patient, supplier and
competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. Executive understands further that Confidential Information also
includes all information received by the Company under an obligation of
confidentially to a third party; (ii) “Items” include documents, reports,
drawings, photographs, designs, specifications, formulae, plans, samples,
research or development information, prototypes, tools, equipment, proposals,
marketing or sales plans, customer information, customer lists, patient lists,
patient information, regulatory files, financial data, costs, pricing
information, supplier information, written, printed or graphic matter, or other
information and materials that concern the Company’s business that come into
Executive’s possession or about which Executive has knowledge by reason of his
employment; and (iii) “Trade Secrets” include all information, including a
formula pattern, process, compilation, program, device, method, or technique
that (A) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use, (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy; and (C) otherwise satisfies the requirements of the Georgia Trade
Secrets Act.

Section 7. Proprietary Information.

(a) All Inventions (as defined below) related to the present or planned business
of the Company, which have been or are conceived or reduced to practice by
Executive, either alone or with others, during the period of his employment or
during a period of one (1) year after termination of such employment, whether or
not done during his regular working hours, are the sole property of the Company.
The provisions of this paragraph shall not apply to an invention for which no
equipment, supplies, facilities or confidential or trade secret information of
the Company was used and which was developed entirely on Executive’s own time,
unless (a) the invention relates to (i) the business of the Company, or (ii) the
Executive’s actual or demonstrably anticipated research or development for the
Company, or (b) the invention results from any work performed by Executive for
the Company.

(b) Executive will disclose promptly and in writing to the Company, through his
supervisor, all Inventions which are covered by this Agreement, and Executive
agrees to assign to the Company or its nominee all his right, title, and
interest in and to such Inventions. Executive agrees not to disclose any of
these Inventions to others, without the express consent of the Company.
Executive will, at any time during or after his employment, on request of the
Company, execute specific assignments in favor of the Company or its nominee of
his interest in and to any of the Inventions covered by this Agreement, as well
as execute all papers, render all assistance, and perform all lawful acts which
the Company considers necessary or advisable for the preparation, filing,
prosecution, issuance, procurement, maintenance or enforcement of patent
applications and patents of the United States and foreign countries for these
Inventions, and for the transfer of any interest Executive may have. Executive
will execute any and all papers and documents required to vest title in the
Company or its nominee in the above Inventions, patent applications, patents,
and interests. Executive understands that if he is not employed by the Company
at the time he is requested to execute any document under this Section 7(b),
Executive shall receive fifty dollars ($50.00) for the execution of each
document, and one hundred fifty dollars ($150.00) per day for each day or
portion thereof spent at the request of the Company in the performance of acts
pursuant to this Section 7(b), plus reimbursement for any out-of-pocket expenses
incurred by Executive at the Company’s request in such performance. Executive
further understands that the absence of a request by the Company for
information, or for the making of an oath, or for the execution of any document,
shall in no way be construed to constitute a waiver of the Company’s rights
under this Agreement. Should the Company be unable to secure the Executive’s
signature on any document necessary to apply for, prosecute, obtain, or enforce
any patent, copyright, or other right or protection relating to any Invention,
whether due to the Executive’s mental or physical incapacity or any other cause,
the Executive hereby irrevocably designates and appoints the Company and each of
its duly authorized officers and agents as the Executive’s agent and attorney in
fact, to act for and in the Executive’s behalf and stead and to execute and file
any such document, and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protections with the same force and effect as if executed and delivered by
the Executive.

(c) Executive has disclosed to the Company all continuing obligations which he
has with respect to the assignment of Inventions to any previous employers, and
Executive claims no previous unpatented Inventions as his own, except for those
which have been reduced to practice and which are shown on a schedule, if any,
attached to this agreement. Executive understands that the Company does not seek
any confidential or trade secret information which Executive may have acquired
from a previous employer, and Executive will not disclose to or utilize any such
information on behalf of the Company.

(d) All writings and other works which may be copyrighted (including computer
programs) which are related to the present or planned business of the Company
and are prepared by Executive during his employment by the Company shall be, to
the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, Executive agrees to the wavier of
“moral rights” in such writings and works, and to assign to the Company all
Executive’s right, title and interest in and to such writings and works,
including copyright.

(e) Executive will permit the Company and its agents to use and distribute any
pictorial images which are taken of him during his employment by the Company as
often as desired for any lawful purpose. Executive waives all rights of prior
inspection or approval and releases the Company and its agents from any and all
claims or demands which Executive may have on account of the lawful use of
publication of such pictorial images.

(f) For purposes of this Agreement, “Invention” shall mean all ideas, potential
marketing and sales relationships, inventions, experiments, copyrightable
expression, research, plans for products or services, marketing plans, reports,
strategies, processes, computer software (including, without limitation, source
code), computer programs, original works of authorship, characters, know-how,
trade secrets, information, data, developments, discoveries, improvements,
modifications, technology, algorithms, database schema, designs, and drawings,
whether or not subject to patent or copyright protection, made, conceived,
expressed, developed, or actually or constructively reduced to practice by the
Executive solely or jointly with others prior to or during the Term, which refer
to, are suggested by, or result (i) from any work which the Executive has
performed prior to the Term of this Agreement, (ii) from any work which the
Executive may perform during his employment, or (iii) from any information
obtained from the Company or any affiliate of the Company, and shall not be
limited to the meaning of “Invention” under the United States patent laws.

Section 8. Agreement Not to Compete.

(a) While employed by the Company and thereafter for a period equal to the
greater of (x) one (1) year and (y) the Change in Control Severance Period in
the event of a termination pursuant to Section 5(d)(i), the Executive shall not,
directly or indirectly, anywhere in the United States:

(i) render services which are substantially similar to the services performed by
Executive for the Company to any person, corporation, partnership or other
entity which competes with the Company (or any subsidiary) in the business of
developing or manufacturing small molecule compounds for the treatment of
infections caused by varicella zoster virus or hepatitis C virus; Executive
agrees that this covenant is especially appropriate because, if he worked for a
competitor, he would inevitably make business decisions by relying on his
knowledge of the Company’s Confidential Information and Trade Secrets; thus, he
would inevitably provide competitors with the Company’s Confidential Information
and Trade Secrets. The Company’s Confidential Information and Trade Secrets are
not generally known by others in the industry, and they would provide an unfair
advantage for competitors. Further, the Company recognizes that there are some
companies who provide many products and services, some of which may be
competitive and some which may not be. Accordingly, this covenant only prohibits
Executive from performing the same or substantially the same services for that
section, division, group, subsidiary, affiliate or operating unit of a
competitor that actually develops or manufactures small molecule compounds for
the treatment of infections caused by varicella zoster virus or hepatitis C
virus. Further, the Company and Executive agree that the Company is engaged in
the business of developing or manufacturing small molecule compounds for the
treatment of infections caused by varicella zoster virus or hepatitis C virus
throughout the United States and beyond;

(ii) solicit for employment of any person who was employed by the Company (or
any subsidiary) during the Executive’s employment with the Company and with whom
the Executive had contact during the last year of his employment with the
Company; or

(iii) call on or solicit, directly or indirectly for the purpose of providing
services related to the treatment of infections caused by varicella zoster virus
or hepatitis C virus, any person or entity known by the Executive to be a
customer of the Company (or of any subsidiary), or with which the Company (or
any subsidiary) was in negotiations to become a customer of the Company (or such
subsidiary), as the case may be, during the Executive’s employment with the
Company, and with whom the Executive had direct contact. For purpose of this
section, “contact” means interaction between the Executive and the client within
the last year of Executive’s employment to further the business relationship or
perform services for the client, and interaction between the Executive and
prospective client within the last year of Executive’s employment to develop a
business relationship.

(b) If any of the restrictions contained in this Section 8 shall be deemed by
any court of competent jurisdiction to be unenforceable by reason of the extent,
duration or geographical scope thereof, or otherwise, then the parties agree
that such court shall modify such restriction, only to the extent necessary to
render it enforceable and, in its reduced form, such restriction shall then be
enforced, and in its reduced form this Section 8 shall be enforceable in the
manner contemplated hereby.

(c) The Executive and the Company agree to revise the specific description of
the Company’s line of business set forth in Section 8(a) as appropriate to
reflect any material change in the Company’s business due to an in-licensing,
merger, acquisition or similar strategic transaction.

Section 9. Company Resources.

Executive may not use any of the Company’s (or any affiliate’s) equipment for
personal purposes without written permission from the Company. The Executive may
not give access to the Company’s (or any affiliate’s) offices or files to any
person not in the employ of the Company without written permission of the
Company.

Section 10. Injunctive Relief.

Executive understands and agrees that the Company will suffer irreparable harm
in the event that the Executive breaches any of the Executive’s obligations
under Sections 6, 7, 8 or 9 hereof and that monetary damages will be inadequate
to compensate the Company for such breach. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of any of
the provisions of Sections 6, 7, 8 or 9 hereof, the Company shall be entitled to
appropriate injunctive relief, in addition to any other rights, remedies or
damages available to the Company at law or in equity.

Section 11. Severability.

In the event any of the provisions of this Agreement shall be held by a court or
other tribunal of competent jurisdiction to be unenforceable, the other
provisions of this Agreement shall remain in full force and effect.

Section 12. Survival.

Sections 1(d) and 4 through 16 shall survive the termination of this Agreement
and the Executive’s employment under this Agreement for any reason.

Section 13. Representations, Warranties, and Covenants.

Executive represents, warrants, and covenants that the Executive’s performance
of all the terms of this Agreement and any services to be rendered as an
employee of the Company do not and will not breach any fiduciary or other duty
or any covenant, agreement or understanding (including, without limitation, any
agreement relating to any proprietary information, knowledge or data acquired by
the Executive in confidence, trust or otherwise prior to the Executive’s
employment by the Company) to which the Executive is a party or by the terms of
which the Executive may be bound. The Executive further covenants and agrees not
to enter into any agreement or understanding, either written or oral, in
conflict with the provisions of this Agreement.

Section 14. Accounting for Profits; Indemnification.

Executive covenants and agrees that, if the Executive shall violate any of the
Executive’s covenants or agreements contained in Sections 6, 7, 8 or 9 hereof,
the Company shall be entitled to an accounting and repayment of all profits,
compensation, royalties, commissions, remunerations or benefits which the
Executive directly or indirectly shall have realized or may realize relating to,
growing out of or in connection with any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity or
otherwise under this Agreement. The Executive hereby agrees to defend, indemnify
and hold harmless the Company against and in respect of: (a) any and all losses
and damages resulting from, relating or incident to, or arising out of any
misrepresentation or breach by the Executive of any of the Executive’s
representations, warranties, covenants or agreements made or contained in this
Agreement; and (b) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable attorneys’ fees) incident to
the foregoing.

Section 15. General.

This Agreement supersedes and replaces any existing agreement between the
Executive and the Company relating generally to the same subject matter
(including, without limitation, the Prior Agreement) and may be modified only in
a writing signed by the parties hereto. Failure to enforce any provision of the
Agreement shall not constitute a waiver of any term herein. The Executive agrees
that he will not assign, transfer, or otherwise dispose of, whether voluntarily
or involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any purported assignment, transfer, or disposition shall be null and
void. Nothing in this Agreement shall prevent the consolidation of the Company
with, or its merger into, any other corporation, or the sale by the Company of
all or substantially all of its properties or assets, or the assignment by the
Company of this Agreement and the performance of its obligations hereunder.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above. The use of any gender herein shall be
applicable to all genders.

Section 16. Executive Acknowledgment.

Executive acknowledges (a) that he has consulted with, or has had the
opportunity to consult with, independent counsel of his own choice concerning
this Agreement and has been advised to do so by the Company, and (b) that he has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

Section 17. Section 409A.

This Agreement is intended to comply with Code Section 409A (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after the Executive’s
“separation from service” (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following the Executive’s separation
from service except as provided in the immediately following sentence. In such
an event, any payments or benefits that would otherwise have been made or
provided during such six-month period and which would have incurred such
additional tax under Code Section 409A shall instead be paid to the Executive in
a lump-sum cash payment on the earlier of (i) the date that is six months and
one day after such separation from service or (ii) the 10th business day
following the Executive’s death. If the Executive’s termination of employment
hereunder does not constitute a “separation from service” within the meaning of
Code Section 409A, then any amounts payable hereunder on account of a
termination of the Executive’s employment and which are subject to Code
Section 409A shall not be paid until the Executive has experienced a “separation
from service” within the meaning of Code Section 409A. In addition, no
reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another benefit and the amount available for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the amount available for
reimbursement, or in-kind benefits to be provided, in a subsequent calendar
year. Any reimbursement to which the Executive is entitled hereunder shall be
made no later than the last day of the calendar year following the calendar year
in which such expenses were incurred.

[Signatures appear on the following page.] IN WITNESS WHEREOF, this Agreement
has been executed by the parties on the date first set forth above.

INHIBITEX, INC.

      

By: Russell H. Plumb
Title: President & CEO


EXECUTIVE

      

Joseph M. Patti

1

Appendix I

Job Description

The Chief Scientific Officer (CSO) will report to the President & CEO and will
be responsible for all research and development activities. He will serve as a
business partner to the President & CEO and other members of the executive team.
Also, the CSO will provide leadership and direction to ensure the development of
relevant business information and continued research developments.

The CSO will be responsible for:



  •   Creating and communicating organization’s scientific vision and direction.



  •   Directing the activities of the scientific group in the research and/or
development relevant to long-term projects and programs.



  •   Writes and reviews manuscripts for publication.



  •   Develops strategies to ensure effective achievement of scientific
objectives.



  •   Develops budgets for capital expenditures and labor for the scientific
group.



  •   Prepare the appropriate R & D documents for reporting information and
participate in the “road show” and public offering of the company.



  •   Any other responsibilities assigned by the CEO.

     
INHIBITEX, INC.
  EXECUTIVE
     
By: Russell H. Plumb
       
Joseph M. Patti

Title: President & CEO

2